UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DALE F. MAISANO, )
)

Plaintiff, )

)

v. ) Civil Action No. 16-2279 (UNA)

)

UNITED STATES ATTORNEY GENERAL, et al.,)
)

Defendants. )

MEMORANDUM OPINION

 

Pursuant to the Prison Litigation Reform Act (“PLRA”), in forma pauperis status does

not relieve a prisoner plaintiff of his obligation to pay the filing fee in full. Asemani v. U.S.
Citizenship & Imml`gration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). Rather than “pay the
full filing fee at the time he brings suit . . . he can pay the filing fee in installments over time.”
Ia'. (citations omitted). However, certain prisoners cannot qualify for informal pauperis status
under the PLRA’s “three strikes” rule:

In no event shall a prisoner bring a civil action or appeal a judgment

in a civil action or proceeding under this section if the prisoner has,

on 3 or more prior occasions, While incarcerated or detained in any

facility, brought an action or appeal in a court of the United States

that was dismissed on the grounds that it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, unless the
prisoner is under imminent danger of serious physical injury.

Id. (quoting 28 U.S.C. § 1915(g)).

“Plaintiff Dale Maisano . . . has abused the legal process egregiously and often.”
Maz`sano v. Arpaio, No. 2:14-CV-1881, 2014 WL 4386678, at *l (D. Ariz. Sept. 5, 2014). He
not only has accumulated three strikes, but also has earned two restraining orders which, among
other things, enjoin him from filing any civil action in the United States District Court for the

District of Arizona, or any other federal court, without first obtaining leave of court. See

Maisano v. Arpaio, No. 4:14-CV-001 (D. Ariz. Feb. 20, 2014) (lnjunction Order); Maisano v.
Lewis, No. 2:92-CV-1026 (D. Ariz. Aug. 11, 1992) (Order and Restraining Order); see also
Maisano v. McNamee, No. 2:09-CV-2515, 2010 WL 625793, at *1 (D. Ariz. Feb. 18, 2010)

(denying plaintiffs in forma pauperis application under 28 U.S.C. § 1915(g)).l

Under these circumstances, plaintiff may proceed in forma pauperis only if he is “under
imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The Court “assess[es] the
alleged danger at the time [plaintiff] filed his complaint,” Mitchell v. Fea’. Bureau of Prisons,
587 F.3d 415, 420 (D.C. Cir. 2009), and in so doing “construe[s] his complaint liberally and
accept[s] its allegations as true,” ia'. (citing Ibrahim v. District ofColumbia, 463 F.3d 3, 6 (D.C.
Cir. 2006)). None of the complaint’s factual allegations demonstrate that plaintiff is in imminent

danger of serious physical injury.

The Court will deny the plaintiffs application to proceed in forma pauperis and dismiss

this civil action without prej udice.

DATE; :,£7 rif/goff 7d2015 WL 1888243, at *2 (D. Ariz. Apr. 15, 2015) (noting that plaintiff“engaged in a bad
faith attempt to circumvent the 2014 lnjunction Order and avoid the requirement that he obtain permission to file his
lawsuit” by filing a lawsuit in the Eastern District of Missouri, presumably “because the judiciary there has not been
subjected to his abusive litigation practices and therefore, was initially unaware of [p]laintiff`, his egregious
misconduct, and the Injunction Order”). This court will look upon any future civil action with disfavor as an attempt
to avoid the consequences of the injunction orders issued by the United States District Court for the District of
Arizona.